MEMORANDUM **
Maria de Jesus Garcia Alvarez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of her application for cancellation of removal. We review claims of due process violations in immigration proceedings de novo, Lopez-Urenda v. Ashcroft, 345 F.3d 788, 791 (9th Cir.2003), and we deny in part and dismiss in part the petition for review.
Garcia Alvarez’s constitutional challenge to the BIA’s streamlining regulation, which we have jurisdiction to review pursuant to 8 U.S.C. § 1252, is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
We lack jurisdiction to review the IJ’s unchallenged discretionary determination that Petitioner failed to meet the hardship requirement for cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003). Thus, we need not consider the IJ’s finding that Petitioner’s witnesses were not credible in establishing the ten-year physical presence requirement.
We also lack jurisdiction to review whether the BIA improperly streamlined this appeal. See Falcon Carriche, 350 at 854.
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477 and further order of this Court.
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.